In an action for divorce, plaintiff husband appeals from so much of a judgment of the Supreme Court, Eings County, dated June 9, 1971 and granting defendant a divorce upon her counterclaim, as awarded defendant (1) $40 a week alimony commencing as of May 28, 1970, (2) $1,000 representing her interest in an automobile registered in plaintiff’s name, (3) $1,622.51 as reimbursement for debts incurred by defendant or the parties during their marriage and (4) $1,250 representing counsel fees and disbursements incurred in defending the action. Judgment modified, on the law and the facts, (1) by reducing the alimony award to $20 a week, (2) by striking out the fifth *844decretal paragraph, which awarded defendant $1,622.51, and (3) by adding to the sixth decretal paragraph, which awarded defendant counsel fees and disbursements, a provision that that award shall be the total compensation permitted for defendant’s counsel fees and disbursements. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, the award of $40 a week for defendant’s alimony was excessive and should be reduced to the weekly sum of $20. With regard to counsel fees, plaintiff was directed to pay $1,250 and reimburse defendant for the sum borrowed by her to pay a retainer fee. In our opinion, the award of $1,250 is adequate and provision for reimbursement of the loan should be stricken. The remaining debts comprising the reimbursement figure of $1,622.51 must be disallowed, because there was no separate cause of action for this claim, as the rules of pleading require (Brownstein v. Brownstein, 25 A D 2d 205). Rabin, P. J., Hopkins, Munder, Latham and Shapiro, JJ., concur.